






Citation:



White
        v. A.G. (Can.)



Date:
20030115











2003 BCCA 53



Docket:



CA030093





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Madam Justice Huddart





January 15, 2003









The Honourable Mr. Justice Braidwood













The Honourable Mr. Justice Mackenzie















Vancouver,
        B.C.













BETWEEN:





WILLIAM WHITE





RESPONDENT

(PLAINTIFF)





AND:





ATTORNEY GENERAL OF CANADA





APPELLANT

(DEFENDANT)






















L.D. Lachance



appearing
  for the Appellant





R.D. Gibbens



appearing
  for the Respondent







[1]

HUDDART, J.A.
:
  We find ourselves in agreement.  We are not persuaded the trial judge erred
  in either his analysis or his result such as to give reason for this Court
  to
  interfere with his decision.

[2]

We are grateful to counsel for their helpful
  exposition of this difficult and evolving area of the law, prepared as it was
  in such very short notice.



The Honourable Madam Justice Huddart





